DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The response filed on August 29, 2022 is acknowledged.

Terminal Disclaimer
The terminal disclaimer filed on August 29, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,925,221 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
Claim(s) 1-3, 5-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korus et al. (2012/0286076 A1). 
Korus et al. disclose a hose-pull apparatus comprising:
a swivel 88 connected to the conduit 50 of the irrigation system and configured to rotate about a vertical axis;
a first rigid section 94 having a first end (downstream end) connected to the swivel and a second end (upstream end) extending outwardly from the swivel so that the first rigid section can pivot horizontally;
a pivoting joint 106 connected (via nozzle tip 90) to the second end of the first rigid section; and
a second rigid section 104 having a first end (downstream end) connected (via barbed insert 113) to the pivoting joint so that the second rigid section can pivot relative to the first rigid section;
the second rigid section includes a second end (upstream end), further comprising a second pivoting joint 113 connected to the second end of the second rigid section and a third section 168 having a first end (upstream end) connected to the second pivoting joint so that the third rigid section can pivot relative to the second rigid section;
the first rigid section comprises a first pipe section (the cylindrical section of end 94) in fluid communication with the swivel and the second rigid section comprises a second pipe section (the cylindrical section of end 104), further comprising a flexible hose 92 fluidly connecting the first pipe section to the second pipe section;
the joint including an angle-limiting stop 108;
a stop (swivel stop, paragraph 0048);
a frame 28;
a pair of wheels 38, 40.

Allowable Subject Matter
Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed August 29, 2022 have been fully considered but they are not persuasive.  
Applicant argues that flexible hose ends 94, 104 are not rigid.  The currently claimed “first rigid section” and the “second rigid section” do not preclude the flexible hose ends 94, 104.  For example, the flexible hose end 94 is flexible but sufficiently rigid to be pushed past the ridge 96.  Likewise, the flexible hose end 104 is flexible but sufficiently rigid to be pushed over the outer surface 178.  U.S. Patent Application Publication 2015/0328350 to Hart is cited as evidence.  Hart discloses, in paragraph 0032, that tube 80 is flexible but axially and longitudinally rigid enough that it may be slid into the duct fairly easily.  Hart is evidence that a flexible tube can also be rigid in certain aspects.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK